Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejoinder
Claims 1, 3-5, 9 and 14-15 are allowable. Claims 6-8 and 10-13, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between distinct inventions, as set forth in the Office action mailed on 11/3/21, is hereby withdrawn and claims 6-8 and 10-13 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

(Currently Amended) A stripline cavity structure, used for an antenna, wherein the stripline
cavity structure comprises:  
a first conductor strip and a second conductor strip[[,]]; 
a first ground plate, a second ground plate, and a baffle plate, wherein a first end of the first ground plate is perpendicularly connected to a reflecting plate of the antenna, a first end of the second ground plate is perpendicularly connected to the reflecting plate, one end of the baffle plate is connected to a second end of the first ground plate, and another end of the baffle plate is connected to a second end of the second ground plate; and 
wherein the stripline cavity structure is set at a side of the reflecting plate of the antenna, a plurality of avoidance holes are set on the reflecting plate, the plurality of avoidance holes are used for the second conductor strip to pass through and to be connected to [[a]] the first conductor strip, and the first conductor strip is set at another side of the reflecting plate. 

14. (Currently Amended) A base station antenna, comprising: 
an antenna array with a reflecting plate[[,]] and a stripline cavity structure, wherein the stripline cavity structure is set at a side of the reflecting plate, and wherein a plurality of avoidance holes are set on the reflecting plate; 
wherein the stripline cavity structure comprises a first conductor strip and a second conductor strip; 
wherein the plurality of avoidance holes are used for the second conductor strip to pass through and to be connected to [[a]] the first conductor strip, and wherein the first conductor strip is set at another side of the reflecting plate; and 
wherein the stripline cavity structure further comprises a first ground plate, a second ground plate, and a baffle plate, a first end of the first ground plate is perpendicularly connected to the reflecting plate, a first end of the second ground plate is perpendicularly connected to the reflecting plate, one end of the baffle plate is connected to a second end of the first ground plate, and another end of the baffle plate is connected to a second end of the second ground plate.

15. (Currently Amended) A base station, comprising [[a]] the base station antenna according to claim 14. 

Examiner’s Statement of Reasons for Allowance
Claims 1 and 3-15 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of “wherein a first end of the first ground plate is perpendicularly connected to a reflecting plate of the antenna, a first end of the second ground plate is perpendicularly connected to the reflecting plate, one end of the baffle plate is connected to a second end of the first ground plate, and another end of the baffle plate is connected to a second end of the second ground plate; and wherein the stripline cavity structure is set at a side of the reflecting plate of the antenna, a plurality of avoidance holes are set on the reflecting plate, the plurality of avoidance holes are used for the second conductor strip to pass through and to be connected to the first conductor strip, and the first conductor strip is set at another side of the reflecting plate.”
Claims 3-13 depend therefrom. 
Regarding independent claim 14, patentability exists, at least in part, with the claimed features of “wherein the plurality of avoidance holes are used for the second conductor strip to pass through and to be connected to the first conductor strip, and wherein the first conductor strip is set at another side of the reflecting plate; and wherein the stripline cavity structure further comprises a first ground plate, a second ground plate, and a baffle plate, a first end of the first ground plate is perpendicularly connected to the reflecting plate, a first end of the second ground plate is perpendicularly connected to the reflecting plate, one end of the baffle plate is connected to a second end of the first ground plate, and another end of the baffle plate is connected to a second end of the second ground plate.” 
Claim 15 depends therefrom.
The prior art of record, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HASAN ISLAM/Primary Examiner, Art Unit 2845